Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 4, line 7, filed 17 September 2021, with respect to the rejection of Claims 1-10 under 35 U.S.C. 103 as being unpatentable over Ando et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/153044 A1, utilizing United States Patent Publication No. US 2018/0095366 A1 as an English language equivalent), hereinafter Ando, and further in view of Araki et al. (United States Patent Publication No. US 2016/0161847 A1), hereinafter Araki, have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of, for Claims 1-3, 35 U.S.C. 102(a)(1) as being anticipated by Hikita et al. (Japanese Patent Publication No. JP WO2013/161862 A1), hereinafter Hikita, and, for Claims 4-10, 35 U.S.C. 103 as being unpatentable over Hikita et al. (Japanese Patent Publication No. JP WO2013/161862 A1), hereinafter Hikita, and further in view of Ando et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/153044 A1, utilizing United States Patent Publication No. US 2018/0095366 A1 as an English language equivalent), hereinafter Ando.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 6 and 8 are dependent of Claim 4. Claim 4 claims a “photosensitive resist film” (emphasis added) which comprises a “base film,” a “photosensitive resin film” (emphasis added), and a “cover film” “laminated in [that] order.” To reiterate, Claim 4 claims a resist film, which comprises a resin film sandwiched between two other films. Yet, Claims 6 and 8, which are dependent of Claim 4, refer to a “photosensitive resin film” (emphasis added) formed on a support. Given that Claim 4 teaches a resin film sandwiched between two other films, for a subsequent claim to be dependent from it, it must teach the “resist” film formed on a support to accurately teach the structural relationship of the laminated film taught by Claim 4. Otherwise, Claims 6 and 8 fail to teach a delamination of the laminated film taught by Claim 4. What’s more, if it were simply the “resin film” formed on a support in Claims 6 and 8, they would effectively be duplicates of Claim 5 and 7, respectively. For purposes of compact prosecution, Claims 6 and 8 will be interpreted to disclose a “photosensitive resist film.” (emphasis added).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikita et al. (Japanese Patent Publication No. JP WO2013/161862 A1), hereinafter Hikita.
7.	Regarding Claims 1-3, Hikita teaches (Paragraph [0147]) an epoxy group-containing resin. Hikita teaches (Paragraphs [0096-0135]) a cationic polymerization initiator. Hikita teaches (Paragraphs [0082-0095]) a polyfunctional thiol compound. Hikita teaches (Paragraph [0147]) the epoxy group-containing resin comprises a novolac epoxy resin. Hikita teaches (Paragraphs [0082-0095]) the epoxy group-containing resin comprises a compound represented by Formula (m1) of the present application. Hikita teaches (Paragraph [0095]) a content of the polyfunctional thiol compound is 0.01 to 5 parts by mass with respect to 100 parts by mass of the epoxy group-containing resin. Hikita teaches (Paragraphs [0082-0095]) the polyfunctional thiol compound comprises a compound represented by Formula (T1) of the present application. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
9.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al. (Japanese Patent Publication No. JP WO2013/161862 A1), hereinafter Hikita, and further in view of Ando et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/153044 A1, utilizing United States Patent Publication No. US 2018/0095366 A1 as an English language equivalent), hereinafter Ando.
11.	Regarding Claim 4, Hikita teaches all of the limitations of the negative-tone photosensitive resin composition of Claim 1 of the present application above. However, Hikita does not explicitly teach a base film, the negative-tone photosensitive resin composition of Claim 1 of the present application, and a cover film laminated in that order.
12.	Ando teaches (Paragraphs [0282-0308 and 0341]) a photosensitive resist film comprising a base film, a photosensitive resin film formed from the negative-tone photosensitive resin composition, and a cover film in this order. Ando teaches (Paragraph [0003]) a laminated film of this kind is useful in large scale integration manufacturing.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hikita to incorporate the teachings of Ando to comprise a photosensitive resist film comprising a base film, a photosensitive resin film formed from the negative-tone photosensitive resin composition, and a cover film in this order. Doing so would result in materials useful to large scale integration manufacturing, as recognized by Ando.

14.	Regarding Claims 5-10, Hikita teaches all of the limitations of the negative-tone photosensitive resin composition of Claim 1 of the present application above. Also, Hikita in further view of Ando teachs all of the limitations of Claim 4 of the present application above. Furthermore, Hikita teaches (Paragraphs [0174-0179]) forming a photosensitive resin film on a support. Furthermore, Hikita teaches (Paragraphs [0174-0179]) exposing the photosensitive resin film. Hikita teaches (Paragraphs [0174-0179]) developing the exposed photosensitive resin film. Furthermore, Hikita teaches (Paragraph [0158]) the support includes a metal surface and the photosensitive resin film is formed on the metal surface.
However, Hikita fails to explicitly teach developing the exposed photosensitive resin film to form a negative-tone pattern. Furthermore, Hikita fails to explicitly teach the negative-tone pattern is a line-and-space pattern having a line width of 10 μm or less.
15.	Ando teaches (Paragraph [0280]) developing the exposed photosensitive resin film to form a negative-tone pattern. Ando teaches (Paragraphs [0344 and 0347]) the negative-tone pattern is a line-and-space pattern having a line width of 10 μm or less. Ando teaches (Paragraph [0020]) a photosensitive resin film comprising an epoxy group-containing resin can produce a high-resolution pattern with an excellent pattern shape following negative processing.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hikita to incorporate the teachings of Ando develop the exposed photosensitive resin film to form a negative-tone pattern and the negative-tone pattern is a line-and-space pattern having a line width of 10 μm or less. Doing so would result in a high-resolution pattern with an excellent pattern shape, as recognized by Ando.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
18.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
19.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/02/2022